101 Park Avenue, 17th Floor
                                                                  USDC SDNY
New York, NY 10178                                                DOCUMENT
Tel (212) 878-7900 Fax (212) 692-0940                             ELECTRONICALLY FILED
www.foxrothschild.com                                             DOC #:
                                                                  DATE FILED: 3/25/2020
GLENN S. GRINDLINGER
Direct No: 212.905.2305
Email: GGrindlinger@FoxRothschild.com




March 25, 2020

VIA ECF

Hon. Mary Kay Vyskocil                                    3/25/2020
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:        Rivas, et al. v. Felidia Restaurant, Inc., et al.
                      Civil Action No.: 19-cv-09218-MKV

Dear Judge Vyskocil:

       We represent Defendants in the above-referenced matter. With the consent of Plaintiffs’
counsel, we write to respectfully request an adjournment sine die of the initial conference
scheduled for April 1, 2020.

        The parties have reached a settlement agreement in principal, which is currently out for
signature. We anticipate being in a position to submit the agreement to the Court for approval
within thirty days. As such, we respectfully request that the initial conference, as well as all other
upcoming conferences and deadlines, be adjourned sine die. This is the first request of its kind.

                                                              Respectfully Submitted,

                                                              /s/ Glenn S. Grindlinger

                                                              Glenn S. Grindlinger

cc:        All counsel of record (via ECF)




108933356.v1
